DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17, without traverse in the reply filed 04/19/2022 is acknowledged. The non-elected Group II, claims 18-20, has been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Joo on 07/07/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A resource management method performed by a central processor (CP), in a cloud radio access network (C-RAN) system configured with a plurality of access nodes (ANs) and the CP, the resource management method comprising:
configuring             
                M
            
                     
                M
            
                    
                M
            
         terminals with the plurality of ANs, and determining a number             
                K
            
                     
                K
            
        , wherein             
                M
            
         and K are natural numbers;
selecting             
                K
            
         user-centric cells as group headers for the             
                K
            
         orthogonal resource sharing groups, and adding the selected             
                K
            
         user-centric cells as group headers to the             
                K
            
         orthogonal resource sharing groups;
configuring the             
                K
            
         orthogonal resource sharing groups by sequentially adding ungrouped user-centric cells to the             
                K
            
         orthogonal resource sharing groups; and
dividing total system resources into             
                K
            
         orthogonal resources, and mapping the divided             
                K
            
         orthogonal resources to the             
                K
            
         orthogonal resource sharing groups, respectively.

Claim 2. (Original) The resource management method according to claim 1, wherein the CP includes base nodes (BNs) each of which corresponds to each of the plurality of ANs and a central node (CN) for centrally controlling the BNs.

Claim 3. (Original) The resource management method according to claim 2, wherein function-splitting is applied to each of the BNs and the ANs.

Claim 4. (Original) The resource management method according to claim 1, wherein the number             
                K
            
         of the orthogonal resource sharing groups determines a number of reuses of orthogonal resources.

Claim 5. (Original) The resource management method according to claim 1, wherein the group headers are selected by:
calculating sums of weights for the             
                M
            
         user-centric cells; and
selecting user-centric cells corresponding to             
                K
            
         largest sums of weights from the sums of weights for the             
                M
            
         user-centric cells as the group headers.

Claim 6. (Original) The resource management method according to claim 5, wherein the weight is a weight reflecting an amount of interference between each of the             
                M
            
         user-centric cells and each of user-centric cells that do not overlap with the each of the             
                M
            
         user-centric cells, a throughput of a terminal associated with each of the             
                M
            
         user-centric cells, and a throughput of a terminal associated with each of the user-centric cells that do not overlap with the each of the             
                M
            
         user-centric cells.

Claim 7. (Original) The resource management method according to claim 6, wherein the amount of interference is measured by the terminal associated with each of the             
                M
            
         user-centric cells, and reported to the CP.

Claim 8. (Original) The resource management method according to claim 6, wherein the amount of interference is estimated by the CP based on information on beams reported as optimal beams by the terminal associated with each of the             
                M
            
         user-centric cells.

Claim 9. (Original) The resource management method according to claim 6, wherein the CP calculates the throughput of the terminal associated with each of the             
                M
            
         user-centric cells by collecting information on an amount of data serviced to the terminal associated with each of the             
                M
            
         user-centric cells during a predetermined time window.

Claim 10. (Original) The resource management method according to claim 1, wherein the ungrouped user-centric cells sequentially added to the             
                K
            
         orthogonal resource sharing groups are determined using a bipartite matching technique.

Claim 11. (Original) The resource management method according to claim 10, wherein the bipartite matching technique is performed based on a Hungarian algorithm or an extended Kuhn-Munkres algorithm.

Claim 12. (Currently Amended) A central processor (CP), in a cloud radio access network (C-RAN) system configured with a plurality of access nodes (ANs) and the CP, the CP comprising:
at least one processor; and 
a memory storing at least one instruction executable by the at least one processor,
wherein when executed by the at least one processor, the at least one instruction causes the at least one processor to:
configure             
                M
            
                     
                M
            
                    
                M
            
         terminals with the plurality of ANs, and determine a number             
                K
            
                     
                K
            
        , wherein             
                M
            
         and K are natural numbers;
select             
                K
            
         user-centric cells as group headers for the             
                K
            
         orthogonal resource sharing groups, and add the selected             
                K
            
         user-centric cells as group headers to the             
                K
            
         orthogonal resource sharing groups;
configure the             
                K
            
         orthogonal resource sharing groups by sequentially adding ungrouped user-centric cells to the             
                K
            
         orthogonal resource sharing groups; and
divide total system resources into             
                K
            
         orthogonal resources, and map the divided             
                K
            
         orthogonal resources to the             
                K
            
         orthogonal resource sharing groups, respectively.

Claim 13. (Original) The central processor according to claim 12, wherein the at least one instruction further causes the at least one processor to select the group headers by:
calculating sums of weights for the             
                M
            
         user-centric cells; and
selecting user-centric cells corresponding to             
                K
            
         largest sums of weights from the sums of weights for the             
                M
            
         user-centric cells as the group headers.

Claim 14. (Original) The central processor according to claim 13, wherein the weight is a weight reflecting an amount of interference between each of the             
                M
            
         user-centric cells and each of user-centric cells that do not overlap with the each of the             
                M
            
         user-centric cells, a throughput of a terminal associated with each of the             
                M
            
         user-centric cells, and a throughput of a terminal associated with each of the user-centric cells that do not overlap with the each of the             
                M
            
         user-centric cells.

Claim 15. (Currently Amended) The central processor according to claim 14 [[12]], wherein the amount of interference is measured by the terminal associated with each of the             
                M
            
         user-centric cells, and reported to the CP.

Claim 16. (Currently Amended) The central processor according to claim 14 [[12]], wherein the CP calculates the throughput of the terminal associated with each of the             
                M
            
         user-centric cells by collecting information on an amount of data serviced to the terminal associated with each of the             
                M
            
         user-centric cells during a predetermined time window.

Claim 17. (Currently Amended) The central processor according to claim 12 [[1]], wherein the ungrouped user-centric cells sequentially added to the             
                K
            
         orthogonal resource sharing groups are determined using a bipartite matching technique.

Claims 18-20. (Canceled) 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/11/2021.  These drawings are acceptable.

Analysis for 35 U.S.C. 101 Subject Matter Eligibility – regarding claim 1
Step
Analysis
1: Statutory Category?
Yes. Claim 1 recites a series of steps and, therefore, is a process.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites a process of determining a number K of orthogonal resource sharing groups sharing a same orthogonal resource; and selecting K user-centric cells as group headers for the K orthogonal resource sharing groups, wherein M and K are natural numbers. Thus, the claim recites an abstract idea.
2A – Prong 2: Integrated into a Practical Application?
Yes. The combination of additional elements in the claims (configuring M user-centric cells for M terminals with the plurality of ANs; and configuring the K orthogonal resource sharing groups) integrates the abstract idea into a practical application of resource management for user-centric cells. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.
2B: Claim provides an Inventive Concept?
Yes. The claim is directed to a method that solves the technological problem of performance degradation of a terminal located at the edge of a cell.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 12 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1 and 12 … selecting K user-centric cells as group headers for the K orthogonal resource sharing groups, and adding the selected K user-centric cells as group headers to the K orthogonal resource sharing groups; configuring the K orthogonal resource sharing groups by sequentially adding ungrouped user-centric cells to the K orthogonal resource sharing groups; and dividing total system resources into K orthogonal resources, and mapping the divided K orthogonal resources to the K orthogonal resource sharing groups, respectively … in combination with other limitations recited as specified in claims 1 and 12.
Note that the first closest prior art KO et al. (US 2017/0332250, hereinafter “KO”) discloses a resource management method performed by a central processor (CP) [see Fig. 2, 3, 6, para. 68-72, 120-123; a method of forming a user-centric virtual cell and allocating resources for the user-centric virtual cell performed by a central processing cloud], in a cloud radio access network (C-RAN) system configured with a plurality of access nodes (ANs) and the CP [see Fig. 2, 6, para. 68, 122; in a C-RAN system configured with a plurality of radio remote units (RRUs) and the central processing cloud], the resource management method comprising: configuring M user-centric cells for M terminals with the plurality of ANs [see Fig. 2, para. 68-69, Fig. 7, para. 135-136; configuring UE-centric virtual cells for UEs with the plurality of RRUs], and determining a number K of orthogonal resource sharing groups sharing a same orthogonal resource, wherein M and K are natural numbers [see Fig. 3A, 3B, para. 71-72, 76-77; configuring resources for the user-centric virtual cells]. However, KO fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art Papadopoulos et al. (US 2015/0365953 A1, hereinafter “Papadopoulos”) discloses a resource management method performed by a central processor (CP), in a cloud radio access network (C-RAN) system configured with a plurality of access nodes (ANs) and the CP [see Fig. 4, para. 74, 111; a resource management method performed by a controller, in a wireless network configured with a plurality of BSs and the controller], the resource management method comprising: configuring M user-centric cells for M terminals with the plurality of ANs, and determining a number K of orthogonal resource sharing groups sharing a same orthogonal resource, wherein M and K are natural numbers [see para. 30, 74, 111; configuring clusters (m, n) for UEs with the plurality BSs, and determining resources for UEs in the clusters (m, n) via the intra-cluster load balancing]. However, Papadopoulos fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art Wang et al. (US 2021/0282062 A1, hereinafter “Wang”) discloses a resource management method performed by a central processor (CP) [see Fig. 1, 3, para. 23-24, 30-34; a resource management method performed by a distribution management component], in a cloud radio access network (C-RAN) system configured with a plurality of access nodes (ANs) and the CP [see Fig. 1, 3, para. 27, 29, 92; in a communication network configured with a plurality of base stations and the distribution management component], the resource management method comprising: configuring M user-centric cells for M terminals with the plurality of ANs [see Fig. 1, para. 27-29; configuring cells (e.g., 114, 116, 118, ...) for communication devices (102, 104, 106, ...) with the plurality of base stations], and determining a number K of orthogonal resource sharing groups sharing a same orthogonal resource, wherein M and K are natural numbers [see para. 30-34; determining device traffic throughput for the cells (e.g., 114, 116, 118, ...) and resource utilization of the cells (e.g., 114, 116, 118, ...)]. However, Wang fails to disclose or render obvious the above italic limitations as claimed.
Thus, KO, Papadopoulos, and Wang taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (US 2014/0293904 A1), see Fig. 1, 3, para. 36-38, 69, 71, 102, discloses a cloud central processor configured to design sparse transmit beamforming for a network multiple-input multiple output (MIMO) system.
Black et al. (US 2020/0145154 A1), see Fig. 1, 6, para. 44, 46, 67-75, discloses a unified coordinated MIMO network across multiple transmit-receive points (TRPs) to serve devices in different channel conditions. Available network resources can be dynamically partitioned to be used between coordinated multi-point (CoMP) operation and an alternative downlink data transmission mode of operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469